      Case 1:20-cr-00388-DLC Document 38 Filed 08/19/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :               20Cr388 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
PEDRO REYNOSO,                         :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     The parties having submitted letters of August 12, August

14, and August 18 regarding the defendant’s release on bail, it

is hereby

     ORDERED that a telephone conference will be held on Monday,

August 24, 2020 at 3:00 P.M. to address the defendant’s request

for release.

     IT IS FURTHER ORDERED that the parties shall discuss the

defendant’s most recent suggestion of a suitable residence for

his release on home confinement and any other location that the

defendant may suggest.

     IT IS FURTHER ORDERED that the dial-in credentials for the

August 24 telephone conference are the following:

            Dial-in:       888-363-4749
            Access code:   4324948
         Case 1:20-cr-00388-DLC Document 38 Filed 08/19/20 Page 2 of 2


     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.


Dated:      New York, New York
            August 19, 2020


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
